Title: Receipt from John F. Watson to Thomas Jefferson, 8 March 1816
From: Watson, John Fanning
To: Jefferson, Thomas


          
            Germantown
          
          Received March 8. 1816 from Thomas Jefferson Esqre ⅌ mail Thirteen dollars being full pay fr the 4th to 8 vols inclusive of the Eding Reviews forwarded to him, and exceeding my debt 50cts—which I am to have allowed to him out of any subsequent Vols which he may receive from me or from E Earle
          John F Watson
        